Filed pursuant to Rule 433 Registration Statements Nos. 333-183618 and 333-183618-01 Relating to Preliminary Prospectus Supplement dated January 7, 2014 Final Term Sheet £ 600,000,000 6.625% Global Notes due 2034 Pricing Term Sheet A preliminary prospectus supplement of Petrobras Global Finance B.V. accompanies this free writing prospectus and is available from the SEC’s website at www.sec.gov. Issuer: Petrobras Global Finance B.V. (“PGF”) Guarantor: Unconditionally and irrevocably guaranteed by Petróleo Brasileiro S.A. - Petrobras Form: Senior Unsecured Notes Offering: SEC-Registered Currency: Pounds Sterling (“
